Title: To James Madison from William Savage, 20 January 1802
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica January 20th. 1802
					
					I wrote you last month under date of 7th. 8th. &  9th. ultimo, since which I am without 

any of your favors.  There still remains a number of Americans on board the Men of War on 

this station who are detain’d for want of regular documents.  This is the plea made.  You will 

observe by my account that accompanys this a great number has been discharg’d some of 

whom are in bad Health, many now in the Hospital, and many more in different parts of the Town 

in great distress waiting to get off the Island as opportunitys present, who are unable to 

support themselves from the numerous bodys of Seamen discharg’d from the various Shipping 

now here; every attention will be paid to get them away with as little expence as possible to 

the American Government.
					I have this day drawn on you in favor of James Martin Esquire at 30 days for 1588 

Dollars 30 Cents which is the Amount of Supplys and my Commission, Independent of which 

I have made a charge of Five Hundred Pounds for my services here for the last Year.  I do assure 

you the whole of my time is taken up in attending to the numerous applications made to me by 

American Seamen at all hours and it has been my invariable maxim to preserve the utmost 

oceonomy.
					I was given to understand when Mr. Talbot my predecessor in office resided here, he 

was allowed twice the sum I have charged, and when the duty’s of the office was not attended 

with half the difficulties I have had to encounter.  Under these circumstances I trust when I 

draw for this last Sum the bill will be honour’d.  I am sorry to observe no attention has hitherto 

been paid to my solicitations on this Head.  The expence of living here is extravagantly high.  Did 

I not feel justify’d in makeing this charge I should not presume to do it.  I flatter myself the 

Government of the United States do not expect the services of those under their appointment 

without makeing a suitable allowance for their Support.  The last Accounts from Great Britain are of 

that nature which evidently discovers new difficulties arise in framing the Definitive Treaty.  The 

French have not been allowed to send the Troops they had ready to go against Hispaniola.  In the 

event hostilities should be renew’d, I beg leave to recommend that a more particular attention 

be paid to Seaman’s certificates.  I would recommend that the place of their Birth, Town, City 

& State be on all occasions certify’d.  This very material point is too much neglected.  I have 

the Honour to be with great Respect Your most ob Servt.
					
						Wm. Savage
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
